Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 3/14/2022 have been considered.  Claims 1-24 have been cancelled by applicant.  Claims 25-54 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 9, paragraphs 2-4 of the Remarks, filed 3/14/2022, with respect to claims 25-54 have been fully considered and are persuasive in light of the terminal disclaimer filed by applicant on 3/14/2022.  The terminal disclaimer has been approved and the non-statutory double patenting rejection as set forth in the previous Office action has been withdrawn. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present application relates to a method, including:
“wherein the first packet requests an Internet Protocol (IP) address for a user terminal;

sending, by the network node, the second packet to a device different from the network node, so that the device obtains a DHCP packet according to the second packet” in combination with other recited elements in claim 25.

The present application also relates to a method, including:
“receiving, by a device, a second packet sent by a network node, wherein the second packet comprises a first packet and additional information associated with address requesting, wherein the first packet requests an Internet Protocol (IP) address from a Dynamic Host Configuration Protocol (DHCP) server, and wherein the second packet is a packet other than a DHCP packet;
obtaining, by the device, a DHCP packet based on the second packet, wherein the DHCP packet comprises the additional information associated with address requesting; and
sending, by the device to the DHCP server, the DHCP packet” in combination with other recited elements in claim 34.

The present application also relates to a network node, including:

send the second packet to a device different from the network node, so that the device obtains a DHCP packet according to the second packet” in combination with other recited elements in claim 41.

The present application also relates to a device, including:
“receive a second packet sent by a network node, wherein the second packet comprises a first packet and additional information associated with address requesting, wherein the first packet requests an Internet Protocol (IP) address from a Dynamic Host Configuration Protocol (DHCP) server for a user terminal, and wherein the second packet is a packet other than a DHCP packet;
obtain a DHCP packet based on the second packet, wherein the DHCP packet comprises information about a port and a media access control (MAC) address of the user terminal; and
send the DHCP packet to the DHCP server” in combination with other recited elements in claim 48.


A second prior art, Doherty et al. (US Publication 2004/0264439 A1), teaches a IP phone requests an IP address from a DHCP server and receives an IP address, a port number and the MAC address of the IP phone from a DHCP server.

However, Andrews and Doherty, when either taken individually or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471